DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention II in the reply filed on 10/20/20 is acknowledged. Claims 1 - 6 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The Examiner notes that claims 18 and 19 were erroneously included in the claims grouping for invention I in the Requirement.  However, since they depend from claim 8 and are not directed to invention I, they are not considered withdrawn. Thus, claims 7 - 16, 18, and 19 remain for examination.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the installation retention elements of claims 15 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1, 7, 13, and 14 are objected to because of the following informalities:  
In claim 1:
 in line 5, delete “the center of its base” and insert --a center of a base--. 
In line 6, delete “the” in front of “peripheral” and insert --a--. 
In claim 7:
In line 12, “which” in front of “inlet/out” should be deleted and replaced with --said-- or --the--.  
In line 15, applicant recites “the inlet and/or outlet opening” referring to the open inflow shell. However, applicant already defines “an inlet/outlet opening” of the open inflow shell. Applicant is required to refer to the same structures using consistent terms.   Therefore, applicant should refer to “the inlet/outlet opening” or originally set forth “an inlet and/outlet opening.” 
In claim 13, applicant further defines two open inflow shells and respective inflow channels or inflow pipes and respective connecting channels or connecting pipes. However, the claim does not specify that the two open inflow shells are respective inflow channels/pipes, and connecting channels/pipes are a part of the “at least one” set forth in parent claim 7.  Applicant is advised to recite that “the at least one open in flow channel” is “two accessible open inflow channels” and then provide proper antecedent basis for the inflow channels/pipes and connecting channels/pipes. Correction by amendment is required. 
In claim 14, applicant positively recites the outflow pipe.  Claim 13, on which claim 14 depends, does not positively set forth the outflow pipe thus rendering it unclear if applicant is claiming the combination of the plate and pipe.  Applicant can correct the defect by positively reciting the outflow pipe in claim 13 or referring functionally to the outflow pipe in claim 14 (i.e., configured for, adapted to, etc).  Since applicant does not positively recite the outflow pipe elsewhere, the Examiner will assume that applicant does not intend to positively recite the outflow pipe.  Clarification by amendment is required. 
Appropriate correction is required.
Claim Interpretation
In claims 15 and 18, “retention elements” is understood by a person of ordinary skill in the art as a broad class of fasteners and other elements facilitating attachment. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, applicant recites that the carrier plate has “thin” walls.  The term "thin” is a relative term which renders the claim indefinite.  The term "thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claims 16 and 19, the term “preferably” is indefinite since it is unclear if the limitations which follow are required or merely preferred. See MPEP 2173.05(d). 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 - 9, 11, 12, 14 - 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Altieri (US 3,566,416).
Regarding claim 7, Altieri discloses a cistern mounting for toilet pressure flushing devices using pressure wave flushing (fig.  9), wherein the cistern mounting is a carrier plate  comprising: an open outflow shell (53B) accessible from above for attaching an outflow module (the outflow shell is fully capable of receiving an outflow module from above, see attachment of 37), having an outflow opening (55) in the center of a base for inserting an outflow pipe (see 37 is capable of being inserted in the outflow opening), and at least one inflow opening (53F) on a peripheral section of the base, and at least one open inflow shell (see annotated figure below) accessible from above for attaching a hydraulic gas accumulator (the shell is fully capable of such function), wherein an inlet/outlet opening (53g) is located on the peripheral section of the base of the inflow shell which is connected to an inflow pipe of the cistern mounting (35) and which has a water connection (threads in fig 9), and the inlet/outlet opening of the inflow shell is connected via a connecting channel (53A)  to the at least one inflow opening of the open outflow shell. 
 Regarding claim 8, Altieri also shows that the open outflow shell has attachment flanges (53E) which are capable of being used for attaching an outflow module. 
Regarding claim 9, Altieri also shows that the at least one open inflow shell has attachment flanges which are capable of being used to attach the hydraulic gas accumulator. See annotated figure below. 
Regarding claim 11, Altieri shows that the carrier plate has thin walls (see figs. 10, 11) and stabilizing ribs (57). 
Regarding claim 12, Altieri shows that the base of the outflow shell protrudes downward out of the plate (see annotated figure below). 
Regarding claim 14, Altieri shows that the carrier plate is capable of being fixedly connected (see threads at 55) to the outflow pipe (37). Note also that a fluid and fixed connection is formed between 53 and 37 in figures 5 and 7. 
Regarding claims 15 and 18, Altieri shows that the plate has installation retention elements (60).
Regarding claims 16 and 19, Altieri shows that the plate is manufactured in one piece (col. 1, ln. 67; col.  4, ln. 60-63) preferably as a cast part.  Note that the plate is made from synthetic resin which has been formed by using a mold (i.e., is cast).  Note also that the hatch marks in figure 9 are consistent for element 53 indicating a single piece part. 

    PNG
    media_image1.png
    724
    852
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    250
    806
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Altieri.
Regarding claim 13, Altieri shows all of the instant invention as discussed above, and further provides that the at least one open inflow shell is two accessible open inflow shells located on top of the carrier plate (53C, see annotated figure above), each communicating with an inflow opening (53F) of the open outflow shell, and further shows that each inflow shell is connected to one of two respective connecting channels (see annotated figure above) which communicate with the inflow openings of the open outflow shell (col. 4, ln. 60, the baffle 68 can be present in all chambers, thus 68 forms a channel in chamber 53C). But Altieri does not show that each of the inflow shells is connected to an inflow pipe having a water connection. However, attention is turned to the alternate embodiment of Altieri which teaches that it is known to provide each inflow shell (12, 13) with an inflow pipe (19, 17, respectively).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided the second chamber (53C) with an additional opening (53G) for connection to an inflow pipe so that appropriate amounts of water can be supplied to the pressure flush system to insure effective flushing. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Altieri in view of Martin (US 4,233,693).
Regarding claim 10, Altieri shows all of the instant invention as discussed above, but does not show that there is a seal for the pressure-tight insertion of the outflow pipe.  Attention is turned to Martin which teaches a similar pressure flush device having a carrier plate (80) and an outflow opening which receives an outflow pipe (96).  There is a seal (100) which is used for the pressure tight insertion of the outflow pipe.  It would have been obvious to one having ordinary skill in the art at the time of effective filing to have provided a seal in the device of Altieri in order to provide a leak proof seal between the outflow pipe and the plate.  Gaskets are well-known to absorb the spaces between mating surfaces. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shain (US 10,094,098) shows a pressure flush system having a base (21) with an inflow portion (70) and an outflow portion (50). 
Martin (US 6,360,378) shows a pressure flush system having a carrier plate similar to the instant invention and showing the general state of the art of pressure flush arrangements. 
Hoffman (US 738,446) shows a bracket/carrier plate for a pressure flushing apparatus which receives an outflow pipe. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L DEERY whose telephone number is (571)270-1928.  The examiner can normally be reached on Mon - Thur, 7:30am - 4:30pm; Fri 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN DEERY/Primary Examiner, Art Unit 3754